Citation Nr: 0627138	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-01 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 through May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case is now before the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for major 
depressive disorder.  This issue was remanded in August 2005.  
The remand's purpose was, in part, to "obtain the veteran's 
VA outpatient psychiatric treatment records from 1993 to 
April 1996 (or earlier if found to be available), including 
any intake psychiatric evaluation..." and to "readjudicate 
the claim with particular attention to application of 
38 C.F.R. § 3.303(b)" as to the veteran's continuity of 
symptomology.  Neither remand order was complied with by VA.  


Since August 2005, the only outpatient treatment records 
added to the claims folder are dated 2001 through 2006.  
There is no indication that the records from 1993 through 
April 1996 were searched for or requested.  With regard to 
the readjudication of the claim, the April 2006 Supplemental 
Statement of the Case (SSOC) makes no mention of 3.303(b) or 
the notion of continuity.  If any action required by a remand 
is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  While 
the Board regrets the delay, another remand is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
psychiatric treatment records from 1993 to 
April 1996 (or earlier if found to be 
available), including any intake 
psychiatric evaluation.  Document all 
requests and associate all records 
obtained with the claims file. 
 
2.  If necessary, after completing remand 
action paragraph number 1, obtain an 
addendum to the March 2006 VA examination.  
The addendum should address any new 
evidence in the claims folder and provide 
an amended nexus opinion, if appropriate. 
 
3.  Readjudicate the veteran's claim with 
particular attention to application of the 
38 C.F.R. § 3.303(b) notion of continuity 
of symptomology.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued an SSOC and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

